Name: Council Regulation (EEC) No 527/77 of 14 March 1977 laying down general rules for the system of compensatory amounts applicable, by virtue of the various forms of added sugar, to products processed from fruit and vegetables following the accession of new Member States to the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21.3.77 Official Journal of the European Communities No L 73/49 COUNCIL REGULATION (EEC) No 527/77 of 14 March 1977 laying down general rules for the system of compensatory amounts applicable, by virtue of the various forms of added sugar, to products processed from fruit and vegetables following the accession of new Member States to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, deflection of trade which might be caused by any difference in the level thereof, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community ( x ), signed at Brussels on 22 January 1972, and in particular Article 62 ( 1 ) of the Act annexed thereto, Article 1 The compensatory amounts applicable, by virtue of the various forms of added sugar, to products proces ­ sed from fruit and vegetables in trade between the Community as originally constituted and the new Member States , between the new Member States themselves and between those States and third countries , shall be calculated as follows : 1 . The compensatory amounts on imports of the products to which a levy is applicable pursuant to Article 2 of Regulation (EEC) No 516/77 shall be ascertained by multiplying the compensatory amount for one kilogram of white sugar by the figure given for the product in question in column 1 of Annex I to Regulation (EEC ) No 516/77. Article 2 (6 ) et seq . of that Regulation shall also apply . 2 . The compensatory amounts on exports of the products to which a levy is applicable pursuant to Article 5 of Regulation (EEC) No 516/77 shall be ascertained : ( a ) for raw sugar and white sugar, by multiplying the compensatory amount for one kilogram of white sugar by a figure expressing the quantity of sucrose entering into 100 kilograms net oi the finished product; ( b ) for glucose and glucose syrup , multiplying the compensatory amount for one kilogram of glucose or glucose syrup by a figure expressing the quantity of glucose or glucose syrup entering into 100 kilograms of the finished product. Having regard to the proposal from the Commission, Whereas Articles 51 and 52 of the Act provide for the fixing, in the new Member States , of prices in accordance with specific criteria which may result in price levels differing from the common prices ; whereas pursuant to Artide 55 of the Act ssuch dif ­ ferences in price 'levels are compensated by a system of compensatory amounts ; Whereas Article 94 of the Act provides that the compensatory amounts for products processed from fruit and vegetables , to which Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( 2 ), applies shall be deter ­ mined on the basis of the compensatory amounts for sugar, glucose or glucose syrup as the case may be, and in accordance with the rules applicable for calculating the levy, in respect of the compensatory amount applicable to imports , and the refund, in respect of the compensatory amount applicable to exports ; Whereas the detailed rules for levying and granting the compensatory amounts should be such as to avoid (&gt;) OJ No L 73 , 27. 3 . 1972, p. 5 . (a ) See page 1 of this Official Journal . No L 73/50 Official Journal of the European Communities 21 . 3 . 77 Article 2 1 . The compensatory amounts specified in Article 1 ( 1 ) and (2) ( a ) shall be levied on imports and granted on exports in trade between : ( a)  the Community as originally constituted and Denmark, on the one hand, and  Ireland and the United Kingdom, on the other; (b)  Ireland, and  the United Kingdom, by the Member States referred to in the first indents of ( a) and (b). 2 . The levies and refunds shall , in trade between Ireland and third countries, and between the United Kingdom and third countries , be reduced by the compensatory amounts specified in paragraph 1 . Article 3 1 . The compensatory amount specified in Article 1 (2) (b ) shall , in trade between the new Member States and between those States and the Communities as originally constituted be granted by the Com ­ munity as originally constituted and Denmark on exports to Ireland and the United Kingdom . 2. The refund on exports from Ireland and the United Kingdom to third countries shall be reduced by the compensatory amount specified above . Article 4 The applicable compensatory amount shall be that in force on the day of importation or exportation . Article 5 Detailed rules for the granting, levying and recovery of compensatory amounts shall be such as to avoid, in particular, deflection of trade and shall be adopted in accordance with the procedure laid down in Article 20 of Regulation '('EEC) No 516/77 . Detailed rules for the application of this Regulation shall be adopted by the same procedure. Article 6 1 . Council Regulation (EEC ) No 185/73 of 23 January 1973 laying down general rules for the system of compensatory amounts applicable, by virtue of the various forms of added sugar, to prod ­ ucts processed from fruit and vegetables following the accession of new Member States to the Com ­ munity (*), as amended by Regulation (EEC) No 1330/73 ( 2 ), is hereby repealed . 2 . All references to the Regulation repealed by virtue of paragraph 1 shall be treated as references to this Regulation . Article 7 This Regulation shall enter into force on 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1977 . For the Council The President J. SILKIN ( ») OJ No L 25 , 30 . 1 . 1973 , p. 19 . ( 2 ) OJ No L 136, 23 . 5 . 1973 , p. 3 .